DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 28 is directed to an invention that is independent or distinct from the elected invention as set forth in the office action mailed 07/24/2018 for the following reasons: The new claim 28 is drawn to the non-elected species B and C by disclosing the dovetail tip and the flared tip. As such, claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the interview dated 6/13/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 16, and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rouiller (WO 2012/079183) in view of Mannschedel et al (US 2007/0015107).
In regard to claim 13, Rouiller discloses an endodontic instrument (instrument 10) for preparing a tooth of a patient (par 3 of translation discloses an endodontic instrument which can be used for cleaning and preparing a root canal of a tooth of a patient), the instrument for cleaning a root canal follows a natural geometry of the root canal (par 3, 5 and figures 1A-D and 
 a rigid tip arranged on a first end for mounting the instrument on a rotating support (portion of the instrument which is accepted by mounting end 14, which is implied as rigid compared to the flexible working area 12), and 
an uncoated working section (working area 11 having a lower end 12) extending from the first end to a free end (see figures 2A-D) and arranged for engaging in the root canal,
the instrument (10) being made of a shape memory material (par 33 discloses the working area 11 being made of a shape memory alloy) and having a first static state (figures 2A/C) and a second dynamic state (figures 2B/D), 
the first static state having a straight geometry for facilitating introduction a of the instrument into the root canal (see figure 2A and par 31 which discloses a rectilinear shape which allows easy introduction into the root canal), and the second dynamic state having a structured geometry (see figure 2B and par 31 which discloses a structured state when mechanically rotated, stimulated by heat or by heating resistance),
 the instrument having a supple and flexible hold, which allows the instrument to be easily introduced into the root canal and for following the natural geometry of the root canal, for contacting rough and uneven areas of the inner walls of the root canal (par 31 discloses the working area 22 is sufficiently flexible to enable adaptation to the cross section of the root canal which could include rough and uneven areas),  
the endodontic instrument (10) being configured to be rotationally driven in order to clean the inner walls of the root canal (see par 31), wherein, when the endodontic instrument is in the dynamic state, the working section comprises a first straight active segment (support end 
the second curved active segment having a curved shape extending from a point of connection to the first straight active segment and the free end tip (see figure 2B) the second curved active segment having a free end tip (see par 31 and figures 2A-B).
Rouiller fails to discloses the second curved active segment having a single sagitta (d) being located at the free end of the working section, wherein the sagitta (d) has a distance from a summit S of an arc to a line connecting two ends M and N; and a -2-15/324,491 the free end tip having a structured geometric shape. 

    PNG
    media_image1.png
    393
    454
    media_image1.png
    Greyscale

Annotated figure 2
However, Mannschedel teaches a dynamic state of a working end (core 7) of an endodontic instrument (root canal instrument 1, see figure 2 and par 53 which discloses a position of movement), wherein a second curved active segment (proximal region 31) has a curved shape extending from a point of connection to a first straight active segment (distal region 29) and a free end tip (where the end tip is the tip portion 15, and figure 2 shows the curved bolded shape), the second curved active segment having a single sagitta (d) being located at the 
As both Rouiller and Mannschedel disclose a rotating endodontic instrument with a dynamic state with an active segment that has a curved shape (Rouiller figure 2B and Mannschedel figure 2), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the curved shape of the second curved active segment and free end tip of Rouiller with the second curved active segment having a single sagitta (d) being located at the free end of the working section, wherein the sagitta (d) has a distance from a summit S of an arc to a line connecting two ends M and N and -2-15/324,491the free end tip having a structured geometric shape of  Mannschedel to yield the predictable results of a desired cleaning and/or preparation of the root canal of a patient. See MPEP 2143
With regard to the statements of “cleaning inside walls of the root canal without milling or drilling of the root canal”, and “for brushing the inner walls to remove biofilm without cutting into dentin,” are considered functional limitations which are achieved in view of the disclosure of Rouiller/Mannschedel. Specifically in view of the disclosure of par 3 and 31 of Rouiller which disclose modification in the cross-shape and operation of the endodontic instrument to obtain desired treatments such as cleaning and preparing the root canal. 
With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over Rouiller/Mannschedel which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the law of Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. ln re Schreiber. 128 E3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In regard to claim 22, Rouiller further discloses the endodontic instrument (10) is made of a shape memory metal alloy (par 17 discloses the instruments working area being made of a metal allow with shape memory properties) in which a transition, from a martensitic phase to an austenitic phase, occurs naturally at a body temperature between 32°C and 37°C (par 16 discloses the transition from austenitic to martensitic phase occurring between 25-40 degrees C).
In regard to claim 23 and 25, Rouiller further discloses the endodontic instrument (10) is made of a shape memory metal alloy (par 20) in which a transition from a martensitic phase to an austenitic phase (par 30 discloses a transformation temperature range of 0-60 degrees C) is brought about by a temperature increase induced by injecting a hot liquid into the root canal or by the application of vibration induced by ultrasound (par 31 discloses the temperature increase can be the result of heating by adding a warmed liquid and par 16 discloses this as a process of are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113). The limitations "induced by injecting a hot liquid into the root canal" (claim 23) and "brought about by application of vibrations induced by ultrasound" ( claim 25), are functional limitations describing various methods that may be used to heat the shape memory metal alloy in order to trigger a phase change. Because the file of Rouiller/Mannschedel is made of a shape memory alloy configured to change phases when raised to a temperature of 0-60 degrees Celsius, the file of Mannschedel/Johnson is functionally capable of changing phase when the temperature is raised by hot liquid or by ultrasonic vibration, and as such reads on the limitations of claims 23 and 25.
In regard to claim 24, Rouiller further discloses the endodontic instrument (10) is made of a metal alloy having super elasticity properties (par 10-11) which are acquired as a result of a heat treatment (Applicant is advised that statement “acquired as a result of a heat treatment” is considered a product by process claim and reminded that product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113). 
Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rouiller in view of Mannschedel et al as applied to claim 13 above, and further in view of Mason (US 2004/0121283).
In regard to claim 16 and 26, Rouiller/Mannschedel disclose the claimed invention as set forth above in claim 13, but fail to disclose the structured geometric tip being beveled and the bevel having an angle of at least 45 degrees or between 30 and 60 degrees.  

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rouiller/Mannschedel by beveling the tip at an angle of 45°, as taught by Mason, for the purpose of providing additional sharpened cutting edges at the tip to loosen diseased or decayed tissue, thereby improving the performance of the file in root canal procedures. 
	Response to Arguments
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772